503 So.2d 332 (1986)
U-HAUL COMPANY OF NORTHERN FLORIDA, INC., Petitioner,
v.
Nina M. WHITE, As Personal Representative of the Estate of Stephen Gregory White, Deceased, Fleetwood Motor Homes of Pennsylvania, Inc., Respondents.
U-HAUL COMPANY OF NORTHERN FLORIDA, INC., Petitioner,
v.
Chris WHITE, Individually and As Personal Representative of the Estate of Lloyd H. White, Deceased, Fleetwood Motor Homes of Pennsylvania, Inc., Respondents.
U-HAUL COMPANY OF NORTHERN FLORIDA, INC., Petitioner,
v.
Raymond DRIGGERS, Individually and As Personal Representative of the Estate of Ira Driggers, Deceased, Fleetwood Motor Homes of Pennsylvania, Inc., Respondents.
FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC., et al., Petitioner,
v.
Nina M. WHITE, etc., Respondent.
FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC., et al., Petitioner,
v.
Raymond DRIGGERS, etc., Respondent.
Nos. BN-394, BN-408.
District Court of Appeal of Florida, First District.
October 2, 1986.
Janet R. DeLaura, of Smalbein, Eubank, Johnson, Rosier & Bussey, P.A., Rockledge; and John W. Bussey, III, of Smalbein, Eubank, Johnson, Rosier & Bussey, P.A., Orlando, for petitioner U-Haul Co. of Northern Florida, Inc.
Rutledge R. Liles and Edward M. Booth, Jr., of Howell, Liles, Braddock & Milton, Jacksonville, for petitioner Fleetwood Motor Homes of Pennsylvania, Inc.
Robert F. Spohrer and Gregory H. Maxwell, of Zisser, Robison, Spohrer, Wilner & Harris, P.A., Jacksonville; and Carolyn Zisser, of Zisser, Robison, Spohrer, Wilner & Harris, P.A., Neptune Beach, for respondents Nina M. White, Chris White, and Raymond Driggers.
SHIVERS, Judge.
The respondents, Nina M. White, Chris White, and Raymond Driggers are plaintiffs in the trial court who have each filed a wrongful death action against petitioners, U-Haul Company of Northern Florida, Inc. *333 and Fleetwood Motor Homes of Pennsylvania, Inc., as codefendants. Although the three actions arose from the same incident, are identical in all respects except damages, and involve the same counsel for all parties, the trial court denied petitioner U-Haul's motion for consolidation and scheduled the cases for trial on three separate dates before three different trial judges. We find that the possibility of inconsistent verdicts and the interests of judicial economy outweigh any prejudice which might arise from a delay caused by consolidation of these cases. See Tommie v. LaChance, 412 So.2d 439 (Fla. 4th DCA 1982). Therefore, the petitions for writ of certiorari filed by petitioners U-Haul and Fleetwood are hereby granted and the trial court's order denying U-Haul's motion to consolidate for trial is quashed.
SMITH and ZEHMER, JJ., concur.